The opinion of the court was delivered by
Trenchard, J.
This writ of certiorari brings up'for review a judgment of the small cause court held by a justice of the peace of the county of Camden.
*261It is contended that the court below was without jurisdiction to render the judgment because the summons in the suit was invalid, as not bearing the impression of the seal required by the statute.
We are of opinion that the contention must prevail.
A supplement to the Small Cause Court act (chapter 258 of Pamph. L. 1911, p. 544) provides as follows:
“Section 1. Every justice of the peace shall use a seal, which shall bear the inscription in circular form ‘The Small Cause Court of the County of , New Jersey,’ and
the name of the justice and state, ward or township from which he is elected, and every justice of the peace shall, on or before the first day of July, one thousand nine hundred and eleven, file a certificate with the county clerk of his county, with an impression of his seal thereon.
“Section 2. Every summons, subpoena, commitment, warrant and transcript of every judgment entered in the docket in said Small Cause Court shall bear the impression of said seal, and no process issued by any justice of said Small Cause Court shall be valid without the impression of said seal.”
The summons in the present case, issued after the act in question took effect, bore only the impression of a seal as follows: “Geo. Y. Robinson, Berlin, Camden Co., N. J., Justice of the Peace.” It was, therefore, not in substantial compliance with the requirement of the act in question.
The defendant did not appear either personally or by counsel in response to such summons, but has sued out this writ of certiorari to review the judgment entered against him.
Since the legislature has declared by section 2 of the act that no process issued by any justice of the small cause court shall be valid without the impression of such seal, it necessarily results that the judgment of the court below must be set aside, with costs.